Citation Nr: 0024268	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA) and hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
June 1977, and from November 1990 to July 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) from 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) rating decisions which, in February 1993, denied 
service connection for residuals of CVA, and in April 1997, 
denied a rating in excess of 30 percent for the service-
connected PTSD.  In March 2000, the rating of the service-
connected PTSD was increased to 50 percent, effective 
November 5, 1996, the date of receipt of the increased rating 
claim.  The claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Also on appeal is a May 1999 decision of the RO Committee on 
Waivers and Compromises (the Committee) which denied the 
veteran's request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $116, but 
appellate consideration of that matter is held in abeyance 
pending completion of the development requested in the remand 
below.

The VA Schedule of Ratings for mental disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  As the veteran's claim of an increased 
rating for PTSD was received on November 5, 1996, the RO 
should have evaluated that disability under the rating 
criteria in effect prior to and after November 7, 1996, 
applying the criteria most favorable to the veteran (but it 
rated his claim only under the "new" rating criteria).  See 
Marcoux v. Brown, 10 Vet. App. 3, (1996), holding that a 
liberalizing regulatory change during pendency of a claim 
must be applied if it is more favorable to the claimant, so 
long as the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In view of a favorable resolution of 
the veteran's appeal under the regulations in effect prior to 
November 7, 1996, as discussed below, it is clear that he has 
not been prejudiced by the fact that the RO has not rated his 
claim under the rating criteria in effect prior to November 
7, 1996.  See Bernard v. Brown, 4 Vet. App. 383 (1993).

By December 1998 decision, the RO apportioned a share of the 
veteran's VA compensation benefits to his spouse, as the 
evidence showed that the parties were legally married, but 
separated.  In February 1999, he disagreed with the 
apportionment of his VA benefits and, following issuance of a 
statement of the case relative to that matter in March 1999, 
he filed a timely substantive appeal.  Subsequently, after 
learning that a divorce was pending at an RO hearing in May 
1999, it was explained to him that a share of his VA 
compensation benefits would no longer be apportioned to his 
spouse once they were legally divorced, thus making moot his 
disagreement; he was requested to submit to the RO a 
photocopy of his divorce decree as soon as the divorce became 
final.  In his representative's May 2000 VA Form 646, the 
issue of apportionment of VA benefits is not listed as an 
issue in appellate status; the matter of apportionment was 
discussed in passing by the veteran and his representative at 
a Travel Board hearing in July 2000, and it was explained to 
him that his disagreement relative to apportionment of a 
share of his benefits to his spouse would be moot once their 
divorce was final; based on the above, it appears he no 
longer wishes to pursue his appeal relative to that matter.  
38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
severe symptoms, including frequent nightmares, social 
isolation, inability to interact with people other than his 
children, depression, intrusive thoughts and recollections, 
flashbacks, and increased startle response.

2.  PTSD is his only compensable service-connected 
disability; it is shown to be severely disabling, rendering 
him unable to obtain or retain gainful employment.

3.  Cardiovascular disease (such as hypertension) and/or 
early symptoms or manifestations of CVA were not evident in 
service or (to a compensable degree) within a year 
thereafter.

4.  In August 1992 (more than a year after his service 
separation), the veteran had a CVA, resulting in various 
physical impairment; hypertension was not evident, 
clinically, at any time prior to his August 1992 CVA; 
competent medical evidence does not suggest that CVA, 
hypertension, and/or any CVA residuals are related to his 
active service, any incident occurring therein, or service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).

2.  The veteran's service-connected PTSD precludes him from 
securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(c), 
4.129, 4.130, Diagnostic Code 9411 (1996).

3.  The veteran has not presented a well-grounded claim of 
service connection for residuals of CVA and hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of increased rating for the service-
connected PTSD is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting therefrom has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in April 1995, and a 30 percent rating was assigned.  That 
decision was based on the veteran's service records showing 
exposure to PTSD-evoking stressors during his Vietnam and 
Persian Gulf War service, and post-service medical evidence 
diagnosing PTSD and relating its onset to service (including 
VA medical records from August 1982 to December 1994, and VA 
psychiatric examination report in December 1994).

On VA psychiatric examination in February 1997, the veteran 
indicated that he experienced nightmares and flashbacks and, 
because of his nightmares, he tried to avoid sleep as much as 
possible; reportedly, he was separated from his second 
spouse.  On examination, his affect was blunted, mood was 
depressed, and judgment and insight were "reasonably" 
intact; there was no evidence of psychosis or suicidal or 
homicidal ideations.  PTSD with marked depressive features 
was diagnosed; the examiner indicated that the level of the 
veteran's social, vocational, and industrial adjustment 
appeared to be impaired "significantly."  

By July 1997 addendum to the February 1997 VA psychiatric 
examination report, the examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 41.

At a May 1999 RO hearing, the veteran indicated, essentially, 
that he had not worked regularly since his CVA in 1992.  He 
testified that he was in the process of divorcing his second 
spouse; reportedly, he had two children by a former marriage 
and they were the only people with whom he was able to 
maintain friendly contact.  He indicated that he received 
regular treatment and therapy for his PTSD, and that he 
regularly used medication to alleviate his symptoms 
(including nightmares, outbursts of anger and violence 
including toward his spouse, and panic attacks).  Reportedly, 
he lived alone and minimized the extent of any contact with 
people.  

VA medical records from December 1996 to January 2000 
document, in pertinent part, the veteran's participation in 
individual and group therapy due to his PTSD.

On VA psychiatric examination in January 2000, including and 
reflecting a review of the claims file, the veteran indicated 
that he was separated from his second spouse and was in the 
process of getting a divorce.  He felt depressed, believing 
that his PTSD-symptoms were not improving and that he was 
unable to do "anything."  He reported experiencing 
intrusive thoughts and recollections, flashbacks, frequent 
nightmares, social isolation (stating that he had no friends 
or interaction with people other than other members of his 
therapy group), inability to be around groups of people, 
increased startle response, hypervigilance, depression, 
outbursts of anger and violence, concentration impairment, 
and anhedonia; he indicated that he locked himself up in the 
house so as to avoid exposure to any external stimuli that 
were disturbing to him (such as sudden or loud noises).  On 
examination, he was depressed and his mood was flat, but 
there was no evidence of delusions, hallucinations, 
disorientation, or suicidal or homicidal ideations; his long-
term memory was intact but concentration and short-term 
memory were "severely impaired;" sleep impairment appeared 
to be chronic but controlled with medication.  The examiner 
indicated that the veteran continued to struggle with all the 
major symptoms of his PTSD; those symptoms appeared to be 
frequent and severe, with no real periods of remission in the 
past 12 months.  Chronic severe PTSD was diagnosed, and a GAF 
of 45 was assigned, indicating severe social and occupational 
impairment due to PTSD; the examiner opined that the veteran 
was unable to establish or maintain effective social and 
occupational relationships due to his service-connected PTSD, 
and that he was unable to tolerate any stressful 
circumstances.  

At a July 2000 Travel Board hearing, the veteran testified 
that he was taking numerous medication and regularly 
participated in therapy to control his PTSD symptoms, but 
nevertheless, he continued to experience significant 
impairment due to that disability.  Reportedly, he had 
frequent nightmares, difficulty sleeping, flashbacks, was 
socially isolated and had no friends, and the only people 
with whom he was able to interact, socially, were his 
children (who often visited him) and other participants in VA 
therapy sessions.  He indicated that he was going through a 
divorce from his second spouse and believed that his PTSD-
related impairment played a large role in his inability to 
make intimate relationships work.  The only activities he 
reported enjoying were going to church, working on his cars, 
and watching television (but no war movies).  

Currently, the veteran's service-connected PTSD is rated 
under Diagnostic Code 9411 (1999), and a 50 percent 
evaluation is assigned consistent with evidence of 
occupational and social impairment with reduced reality and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex command, impairment of long- and short-term memory, 
impaired judgment and abstract thinking, disturbance of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Nevertheless, as indicated above, the veteran's increased 
rating claim must also be evaluated under the pertinent 
rating criteria in effect prior to November 7, 1996; as also 
indicated above, the Board is of the opinion that a total 
rating is warranted for the veteran's service-connected PTSD 
by application of the "old" regulations.  

Under the "old" Code 9411, a 50 percent rating is of 
application if the evidence shows that the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired, and because of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  

Based on the entire evidence of record, as discussed above, 
the Board believes that the schedular criteria for a 70 
percent rating for PTSD have been met under the "old" Code 
9411.  In particular, the evidence reveals that the veteran 
has experienced persistent and frequent symptoms including 
nightmares, difficulty sleeping, increased startle response, 
hypervigilance, social isolation, inability to interact 
effectively with people other than his children and his co-
participants in therapy, and outbursts of anger and 
irritability despite ongoing psychiatric treatment and 
therapy; the record shows that he has a history of one failed 
marriage and is currently going through his second divorce, 
and there is no indication that he has any close friends with 
whom he maintains any contact.  The evidence of record 
indicates that his PTSD symptoms, overall, are in fact 
productive of severe impairment.  The Board notes that the 
veteran underwent thorough VA psychiatric examinations in 
February 1997 and January 2000.  Both examiners concluded 
that the veteran was severely disabled by his PTSD; in 
February 1997, a GAF score of 41 was assigned and, in January 
2000, the score was reported as 45.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996; however, as the 
veteran's claim for an increased rating for PTSD was received 
on November 5, 1996, and he is 70 percent disabled for his 
sole, service-connected compensable disability, 38 C.F.R. 
§ 4.16(c) remains applicable to his claim.  See Karnas, 
1 Vet. App. at 313.  The assignment of a 100 percent 
schedular rating is warranted in cases in which a veteran is 
rated 70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c); Swan v. Derwinski, 1 Vet. 
App. 20 (1990).  In this case, the veteran is service 
connected only for PTSD.  The totality of the evidence 
indicates that he has not worked in several years, and a VA 
examiner opined in January 2000 that he was unable to 
establish or maintain effective occupational relationships 
due to PTSD-related stress. 

In light of the above, the Board finds that the veteran is 
demonstrably unable to secure or follow a substantially 
gainful occupation because of his service-connected PTSD.  
Thus, a 100 percent schedular rating is warranted under 
38 C.F.R. § 4.16(c).

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases including hypertension, arteriosclerosis, 
and organic heart disease, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding of cardiovascular symptoms, 
impairment, disease, or early signs or manifestation of CVA.  
In January 1972, he sustained a 2 1/2-inch superficial 
laceration to his scalp.  On service separation medical 
examination in June 1991, his blood pressure was 120/79; X-
ray study of the chest showed the heart and lungs were 
normal.  

In March and April 1988 accidental injury reports, the 
veteran indicated that he sustained facial injury while on 
guard duty during active service in 1974 (having been thrown 
out of a jeep); in April 1988, he indicated that the injury 
necessitated dental treatment.  

An August 1992 VA medical examination report indicates that 
the veteran was hospitalized due to a stroke resulting in 
right hemiparesis and aphasia; on examination, his blood 
pressure was 116/66.

VA hospitalization records from August to October 1992 
document treatment due to impairment from the veteran's 
August 1992 CVA.  The records indicate that this was his 
first VA hospitalization and that he had no pertinent medical 
history prior to his stroke; on the day of hospital 
admission, he experienced a sudden onset of altered 
consciousness, drooling, and involuntary movements of the 
right hand.  During hospitalization, it was indicated that 
this was a "new" stroke for him and he had no known risk 
factors; carotid ultrasound, transthoracic and 
transesophageal echocardiograms, and Doppler ultrasound 
studies were "negative."  He was discharged from the 
hospital with the diagnosis of right hemiparesis secondary to 
left CVA.

By letter received by the RO in June 1993, the veteran's 
spouse indicated that he had a stroke in August 1992, 
producing right-sided paralysis with speech impairment.

In his July 1994 substantive appeal, the veteran indicated 
that he was "advised" that his CVA occurred "in the same 
location" where he sustained a blow to the head during 
service in Vietnam.

An October 1995 medical opinion from R. Dorrough, M.D., 
prepared in conjunction with a review of a "case report" 
from the Court, a medical report/opinion from a Dr. Moss 
(relative to the subject of a relationship between 
psychiatric disability and subsequent onset of hypertension), 
and study of pertinent medical literature, indicates that the 
etiology of hypertension is "multifactorial;" he indicated 
that he did not find any discussion (in the reviewed 
materials) to the effect that hypertension was etiologically 
related to psychiatric disability (notwithstanding Dr. Moss's 
conclusion that "those veterans suffering from [PTSD], the 
prototypial anxiety disorder, are at increased risk for 
developing hypertension").  Dr. Dorrough opined that 
extensive studies must be performed by specialists in the 
pertinent medical fields in order to find support for Dr. 
Moss's (general) opinion relative to a relationship between 
hypertension and psychiatric disability.

VA medical records from October 1992 to December 1996 
document intermittent treatment and therapy for symptoms and 
impairment including residuals from the veteran's August 1992 
stroke.  In January and June 1994, he suggested to the 
examiners that his stroke was "caused" by his service 
during the Persian Gulf War, but was unable to elaborate on 
that matter; on examination, it was indicated that he had no 
history of hypertension, elevated cholesterol level, or 
cardiovascular disease prior to the stroke in 1992.  In 
February 1994, he indicated that he had no history of 
cardiovascular disease prior to his CVA in 1992.  On 
neuropsychological examination in May 1994, he indicated that 
he sustained a combat-related head injury during service in 
Vietnam in 1971.  In December 1996, borderline hypertension 
was diagnosed.

On VA psychiatric examination in February 1997, residuals 
from the veteran's stroke involving the right side of his 
body were evident.  

At his May 1999 RO hearing, the veteran expressed his belief 
and opinion that his CVA and resultant hypertension were 
related to his active service period (during the Persian Gulf 
War) and/or his service-connected psychiatric disability.  He 
indicated that he did not know when he was first diagnosed 
with hypertension and did not know his current blood 
pressure.  He testified that he had a stroke in 1992 but was 
never informed by a physician that the stroke was related to 
his active service period or any incident occurring therein.  

VA medical records from December 1996 to January 2000 
document treatment for symptoms and impairment including 1992 
CVA residuals and hypertension.  

At his July 2000 Travel Board hearing, the veteran testified 
that he had a stroke in 1992 and had significant physical 
impairment since that time (despite participating in therapy, 
medical treatment, and using medication).  

Based on the foregoing, the Board finds that the claim of 
service connection for residuals of CVA and hypertension is 
not well grounded.  As discussed above, the veteran's service 
medical records do not reveal any report or clinical finding 
indicative of any cardiovascular disease and/or early signs 
of CVA; on service separation medical examination in June 
1991, his blood pressure was 120/79.  The first post-service 
clinical evidence pertinent to this service connection claim 
consists of records of medical treatment in August 1992 (more 
than a year after his service separation), prompted by his 
stroke; during the course of initial inpatient and subsequent 
outpatient treatment, it was indicated that he had no 
pertinent medical history (referable to cardiovascular 
disease) prior to his stroke; his hypertension is not shown 
to have been evident (or manifest to a compensable degree), 
clinically, at any time prior to his stroke in August 1992.  
It is noted that the veteran suggested during his post-stroke 
therapy and medical treatment, that he had the stroke because 
of experiences during active service.  However, at no time 
during the therapy or treatment has a qualified medical 
professional opined that this was in fact the case; the 
record is devoid of any medical opinion to the effect that 
the veteran's stroke, hypertension, and/or any other 
cardiovascular disease may be etiologically related to his 
active service, any incident occurring therein, or his 
service-connected psychiatric disability.  The Board notes 
that Dr. Dorrough considered a possibility of etiologic 
relationship between psychiatric disability and subsequent 
onset of hypertension, yet he failed to see any such 
relationship (although Dr. Dorrough's report mentions a 
general study on the pertinent subject prepared by a Dr. 
Moss, there is no indication that Dr. Moss's opinion 
pertained to this veteran).

The Board is mindful of the veteran's contention that his CVA 
and hypertension developed as result of his experiences 
during active service, his service-connected psychiatric 
disability, and/or head trauma in service.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms such 
as pain or weakness is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a layman, to render a medical diagnosis of chronic 
cardiovascular disease or to provide an etiological link 
between active service and any current symptomatology.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.  Also, the evidence does not show, nor is it contended 
by the veteran, that the claimed CVA residuals and 
hypertension are related to combat; thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for CVA residuals or hypertension.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A 100 percent schedular evaluation for PTSD under the 
provisions of 38 C.F.R. § 4.16(c) is granted, effective 
November 5, 1996, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for residuals of CVA and hypertension is 
denied.


REMAND

By a decision in May 1999, the RO Committee denied the 
veteran's request for waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $116.  His 
RO hearing testimony later in May 1999 may be construed as 
timely notice of disagreement (NOD) with regard to that 
matter, but a statement of the case (SOC) has not been issued 
to date.  As he initiated a timely appeal under applicable 
regulations, the RO must issue an SOC relative to the 
aforementioned issue.  Holland v. Brown, 10 Vet. App. 433 
(1997) (vacating Board decision and remanding matter when VA 
failed to issue a SOC after claimant submitted timely NOD).  
As no SOC appears to have been issued, the request for waiver 
of recovery of an overpayment of compensation benefits 
remains pending, see 38 C.F.R. § 3.160(c), and requires 
further action by the RO.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.26 (1999); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, the claim of entitlement to waiver of recovery 
of an overpayment of compensation benefits is REMANDED for 
the following development:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the issue 
of entitlement to waiver of recovery of 
an overpayment of compensation benefits, 
and including citation to all relevant 
law and regulation pertinent to the 
claim.  The veteran and his 
representative must be advised of the 
time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

